Citation Nr: 0319909	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  95-36 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for lumbar arthritis with 
bilateral sciatica.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

The member of the Board who presided at the veteran's hearing 
on appeal in November 1997 is no longer employed by the 
Board.  In July 2003, the Board informed the veteran of this 
fact and informed him that he would be afforded another Board 
hearing if he desired.  Thereafter, the veteran informed the 
Board that he desired to be scheduled for a Board hearing at 
the RO.  

Accordingly, this appeal is REMANDED to the RO for the 
following:  

The RO should schedule the appellant for 
a hearing before a traveling Veterans Law 
Judge in accordance with the docket 
number of this appeal.  He and his 
representative should be provided the 
required 30-day written notice of the 
scheduled time and place of the hearing.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise notified by 
the RO.  


	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




